Citation Nr: 0628686	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1958 to July 1963, from 
July 1964 to March 1967, and from October 1974 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  This matter was previously 
before the Board and was remanded in April and November 2005.  

In the November 2005 Board remand, the issues on appeal were 
entitlement to service connection for diabetes mellitus, 
entitlement to service connection for arteriosclerotic heart 
disease, and entitlement to service connection for irritable 
bowel syndrome with spastic colon and diverticulitis.  By way 
of a January 2006 rating decision, the RO granted entitlement 
to service connection for arteriosclerotic heart disease and 
for irritable bowel syndrome with spastic colon and 
diverticulosis.  These awards of service connection are 
considered full grants of the benefits sought on appeal; 
therefore, the only remaining issue on appeal is entitlement 
to service connection for diabetes mellitus.

The veteran testified at a Board videoconference hearing in 
June 2005 before the undersigned Acting Veterans Law Judge.  
At the June 2005 Board hearing, the veteran submitted 
additional evidence and waived RO review of this evidence.


FINDING OF FACT

Diabetes mellitus is related to the veteran's active duty.


CONCLUSION OF LAW

Diabetes mellitus is related to the veteran's active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has applied for entitlement to service connection 
for diabetes mellitus.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a chronic disease, including diabetes 
mellitus, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The regulations state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Establishing service connection requires a medical diagnosis 
of current disability; medical, and in some circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
See generally, Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the record clearly shows that the veteran 
currently has a diagnosis of diabetes mellitus II.  See VA 
and private medical reports dated from 1990 through 2005.  
The veteran has also submitted credible testimony, argument, 
and evidence indicating that his diabetes mellitus began in 
service.  Thus, the salient issue is whether there is 
competent medical evidence of record etiologically relating 
the diabetes mellitus to active duty.  To this end, there are 
two medical opinions of record.  

A May 2006 medical opinion from R. C., D.O., states that the 
veteran had medical records dating back to 1973 showing that 
he had multiple recurrences of skin infection as well as a 
diagnosis of vitiligo, which are both symptoms of diabetes.  
Additionally, the opinion points out that the veteran had 
arteriosclerotic heart disease at 41 years of age and that 
such type of early heart disease can be attributed to 
diabetes mellitus.  [As an aside, on VA examination of the 
heart in December 2005, the VA examiner noted that if the 
veteran had service connected diabetes, his diabetes 
contributed to his coronary disease.  Service connection for 
atherosclerotic heart disease is in effect.]  A December 2005 
VA medical examination report notes that the veteran was 
diagnosed with diabetes in 1990.  The examiner stated that it 
was not as likely as not that the veteran's current diabetes 
was related to his active duty service.  The examiner added 
that the veteran did not serve in Vietnam and was not exposed 
to herbicides.

After carefully reviewing and weighing each medical opinion, 
the Board finds the two medical opinions to have equal 
probative value.  Both medical opinions were based on an 
objective review of the veteran's medical reports and 
statements, and one medical opinion was rendered by the 
veteran's treating physician whereas the other opinion was 
rendered after examination by a VA examiner.  

In her medical statement, R. C., D.O., discussed at length 
the veteran's medical history, which is documented in the 
claims file, and based her conclusion on that objective 
review.  The VA examiner in December 2005 also had reviewed 
the veteran's claims file and examined the veteran before 
rendering his opinion.  As such, the positive and negative 
evidence is equally credible.  

Because the record contains positive and negative evidence of 
equal probative value, the benefit of the doubt rule is 
applicable.  After resolving the benefit of the doubt in the 
veteran's favor under the provisions of 38 U.S.C.A. 
§ 5107(b), the Board finds that his current diabetes mellitus 
is etiologically related to his active duty.  As such, 
entitlement to service connection for diabetes mellitus is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303.

A discussion addressing VA compliance with the mandates of 
the Veterans Claims Assistance Act of 2000 (VCAA) is not 
warranted.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  Given the determination reached in this case, no 
prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


